Citation Nr: 0922691	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION
 
The Veteran served on active duty from January 1943 to 
November 1945.  He died in February 2005. The appellant is 
the Veteran's widow.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Togus, Maine , Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim sought.
 
In January 2006, the appellant requested a personal hearing 
by videoconference before a member of the Board.  The 
appellant cancelled the scheduled hearing sometime in 
November 2006.  No request for a hearing is currently 
pending.
 
In January 2008, the undersigned Veterans Law Judge remanded 
the claim for an expert opinion and to provide adequate 
notice to the appellant.  The claim is again before the Board 
for appellate review.
 
 
FINDINGS OF FACT
 
1.  The Certificate of Death indicates the Veteran died in 
February 2005 due to congestive heart failure, as a 
consequence of coronary artery disease.  Peripheral vascular 
disease and posttraumatic stress disorder were listed as 
significant disorders contributing to death, but not related 
to the cause of death.  An autopsy was not performed.
 
2.  At the time of his death the Veteran was service 
connected for posttraumatic stress disorder, evaluated as 30 
percent disabling; and for malaria, evaluated as 
noncompensable.  The Veteran was not in receipt of individual 
unemployability benefits.
 
3.  A service connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.
 
 
CONCLUSION OF LAW
 
The Veteran's death was not due to a disease or an injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1310, 1318, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.22, 3.303, 3.312 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in March 2005 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the appellant of how an 
effective date is assigned.  The record, however, shows that 
any prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, and thus any questions as to 
the appropriate effective date to be assigned are rendered 
moot.
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310.  The Court held that, because the 
RO's adjudication of a claim for dependency and indemnity 
compensation benefits hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death.  Id. at 352-53.  
VA did not provide Hupp notice, and the claim was remanded in 
part for this reason.  Upon remand, the RO again did not 
provide proper notice.
 
While VA did not provide a formal Hupp letter, VA provided 
the appellant with the necessary information in 
correspondence attached to the October 2005 statement of the 
case.  Furthermore, the appellant has demonstrated throughout 
the record that she had actual knowledge that the Veteran was 
service connected for posttraumatic stress disorder, and that 
she had to prove by competent evidence that his posttraumatic 
stress disorder contributed substantially or materially to 
his death, or aided or lent assistance to the production of 
death.  See February 2005 opinion by Dr. D.G.K. specifically 
addressing this issue, submitted by appellant with claim in 
March 2005.  As both actual knowledge of the appellant's 
procedural rights and the evidence necessary to substantiate 
the claim have been demonstrated, and she has had a 
meaningful opportunity to participate in the development of 
her claim, the Board finds that no prejudice to her will 
result from proceeding with adjudication without additional 
notice or process.  The Board finds that remand would only 
cause further delay in the processing of this 89-year-old 
appellant's claim and is unnecessary as she has demonstrated 
that she has actual knowledge of what is required.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including identified private medical records, and 
providing an opportunity for a hearing.  The evidence shows 
that any VA error in notifying or assisting the appellant 
does not reasonably affect the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.
 
Background
 
The appellant contends that the Veteran's service-connected 
posttraumatic stress disorder was a contributory factor in 
his congestive heart failure, which was the primary cause of 
death.
 
The Certificate of Death indicates the Veteran died in 
February 2005 due to congestive heart failure, due to 
coronary artery disease.  Peripheral vascular disease and 
posttraumatic stress disorder were listed as significant 
conditions contributing to death but not related to the cause 
of death.  An autopsy was not performed. 
 
At the time of his death the Veteran was service connected 
for posttraumatic stress disorder, evaluated as 30 percent 
disabling; and for malaria, evaluated as noncompensable.  The 
Veteran was not in receipt of individual unemployability 
benefits.
 
In 1985, the Veteran underwent multiple vessel a coronary 
artery bypass surgery, but subsequently developed exertional 
angina.  In 1997, he was found to have inferior wall ischemia 
indicative of active coronary disease.  He remained in 
chronic atrial fibrillation since 1999 and subsequently 
developed congestive heart failure.  During his last decade 
of life, he had numerous lower extremity vascular bypasses 
culminating in a left trans-metatarsal amputation for 
gangrene in October 2004.  His additional non-service 
connected medical problems included hypertension, chronic 
renal insufficiency, hypoproliferative and hemolytic anemias, 
and progressive malnutrition during the last year of life.
 
The Veteran was diagnosed with posttraumatic stress disorder 
in November 2002.  In April 2003, he was assigned a 30 
percent evaluation, effective October 30, 2002.
 
In a March 2003 VA examination for posttraumatic stress 
disorder, the Veteran reported an exaggerated startle 
response, nightmares, and intrusive thoughts about World War 
II.  He described a normal family and social life, to include 
enjoying hobbies and activities.  He was diagnosed with 
chronic posttraumatic stress disorder, and assigned a global 
assessment of functioning score of 60.  His symptoms were 
described as moderate.  An August 2004 social survey by the 
Veteran's nursing home reported normal psychosocial 
behaviors.
 
In January 2005, the Veteran was admitted to the hospital 
with congestive heart failure and nursing home acquired 
pneumonia.  He was discharged to his nursing home 
approximately two weeks later.  Final discharge diagnoses 
included bilateral nursing home acquired pneumonia, 
congestive heart failure, azotemia, coronary artery disease 
(with extensive surgical history), chronic atrial 
fibrillation, severe peripheral vascular disease, 
hypertension, hypoproliferative anemia, and malnutrition.  
The Veteran passed away on February [redacted], 2005.
 
The record contains three opinions as to the cause of the 
Veteran's death.  The first is an opinion by the Veteran's 
internist who was his primary care physician. This physician 
opined that posttraumatic stress disorder contributed to the 
Veteran's progressive atherosclerosis and ensuing clinical 
vascular disease of both his lower extremities and heart, and 
in turn, contributed substantially to his death.  In a 
thorough explanation of his rationale, the physician noted 
that he based his opinion on scientific studies addressing 
the relationship between stress and heart disease.  He noted 
that he had been interested in this research since 1989 when 
he served as a member on a National Institutes of Health 
Committee that studied work environments and cardiovascular 
disease.  The physician did not comment on how the Veteran's 
own moderate posttraumatic stress disorder specifically 
affected his cardiovascular disabilities.
 
The second opinion was provided in April 2005.  A VA 
physician reviewed the claims folder, and provided an opinion 
that it was "clear from the available medical evidence that 
the veteran's Post-Traumatic Stress Disorder was not the 
principal cause of death.  Rather, it was a vascular 
death."  As to whether the Veteran's posttraumatic stress 
disorder was a contributory cause of death, the physician 
noted that "there is indeed scientific evidence that relates 
stress as a risk factor for vasculopathic associated 
problems.  However, this is a casual association and 
certainly there was not a causal connection."  He concluded 
that "[t]he overwhelming scientific evidence does not 
support the association between Post-Traumatic Stress 
Disorder and cardiovascular death."
 
Given that the Veteran died due to congestive heart failure, 
the claim was remanded in January 2008 for a cardiologist's 
expert opinion, and because the appellant had submitted 
additional medical evidence for consideration.  The 
cardiologist noted that there was "strong and compelling 
epidemiologic data associating 'acute' psychological factors 
. . . with acute cardiovascular decompensation and events."  
He reported that anger and hostility were predictive of 
similar outcomes.  He noted, however, that the link between 
hyperreactivity and chronic cardiovascular disease has not 
been convincingly proven.  In general, the more severe the 
chronic psychological stress response the more likely there 
it would create a stronger chance of a link between it and 
cardiovascular disease.  Therefore, he opined that stress 
related to the Veteran's service-connected posttraumatic 
stress disorder did not cause his coronary artery disease and 
congestive heart failure.  He also explained, "[w]hile 
stress related to the veteran's service[-]connected 
[posttraumatic stress disorder] may have contributed to his 
coronary artery disease and congestive heart failure; current 
evidence-based medical knowledge in concert with the records 
available for review, lead me to conclude that a substantial 
or material contribution to the cause or aggravation of the 
disease process that culminated in his death, is unlikely."  
The cardiologist noted that he was unable to assess based on 
the available records the severity of the Veteran's 
posttraumatic stress disorder, and whether it manifested 
prior to October 2002.
 


Analysis
 
The Board has reviewed all the evidence in the claims file, 
which includes service treatment records, VA medical records, 
and private medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2008).
 
Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.           38 C.F.R. § 
3.312(b).
 
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 
 Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).
 
After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran was not service connected for any form of 
cardiovascular disease which would have led to the immediate 
cause of death, i.e., congestive heart failure.  Although the 
Veteran was service connected for posttraumatic stress 
disorder, and while this disorder was listed as a significant 
condition contributing to death, the preponderance of the 
most probative evidence is against any suggestion that 
posttraumatic stress disorder contributed substantially or 
materially to the cause of death, that it combined to cause 
death, nor did it aid or lend assistance to the production of 
death.  
 
As a preliminary note, no direct causal connection is shown 
in the record between the Veteran's posttraumatic stress 
disorder and his congestive heart failure.  The Veteran had a 
long-standing history of coronary artery disease and severe 
peripheral vascular disease which pre-dated his initial 
diagnosis of posttraumatic stress disorder by at least seven 
years.
 
The record contains conflicting medical opinions as to 
whether the Veteran's posttraumatic stress disorder 
contributed substantially or materially to the cause of his 
death.  The appellant submitted a private opinion from an 
internist opining that the Veteran's posttraumatic stress 
disorder contributed to his heart problems, and in turn 
contributed substantially to his death.  Also of record are 
two opinions, one from a cardiologist, the other from a 
physician whose specialty is unknown, concluding otherwise.  
All are fully competent, and each physician gave a thorough 
rationale supporting his opinion.  The private opinion, 
however, did not specifically address how the Veteran's own 
posttraumatic stress disorder had contributed substantially 
or materially to his congestive heart failure.  Instead, he 
explained generally how some studies have shown that 
stressful life events can increase the subsequent risk of 
death.  The evidence of record, however, shows that the 
Veteran's posttraumatic stress disorder was moderate in its 
severity, and he had no history of psychiatric care at the 
time of his VA examination in March 2003.  His psychosocial 
evaluation in August 2004 revealed normal results.  The 
private physician did not distinguish between studies 
addressing mild, moderate, and severe posttraumatic stress 
disorder symptoms and their effects on cardiovascular 
disease.  Furthermore, the private physician did not address 
which posttraumatic stress disorder symptoms were 
specifically contributing to his worsening cardiovascular 
disabilities.  For these reasons, the Board affords the 
private opinion less probative value.
 
The cardiologist based his opinion on similar research and 
the evidence of record.  He noted, further that studies on 
humans had not reproducibly demonstrated a correlation 
between chronic psychological stress and chronic progressive 
atherosclerosis.  He acknowledged that severe posttraumatic 
stress disorder may be more likely to establish a link, but 
the Veteran was not diagnosed with severe posttraumatic 
stress disorder.  The cardiologist also noted that the record 
showed that the Veteran was first diagnosed in November 
2002.  He therefore concluded that posttraumatic stress 
disorder did not cause his coronary artery disease and 
congestive heart failure.  The VA physician who provided an 
opinion in April 2005 also noted that the scientific evidence 
relating stress as a risk factor for vasculopathic associated 
problems was only a casual association.  He noted that the 
"overwhelming scientific evidence" did not support an 
association between posttraumatic stress disorder and 
cardiovascular death.  The Board finds, therefore, that the 
preponderance of the evidence of the competent opinions 
weighs against the appellant's claim.
 
Finally, the Board notes that in the medical records leading 
up to his death, there are no complaints of anxiety or other 
symptoms associated with posttraumatic stress disorder, and 
there is no clinical suggestion in the treatment records that 
the Veteran's posttraumatic stress disorder exacerbated his 
heart disease.  As posttraumatic stress disorder did not 
cause or contribute substantially and materially to death, 
service connection for the cause of death cannot be granted.
 
For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States .  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).
 
The Board also considered the appellant's sincerely held 
belief that the Veteran's posttraumatic stress disorder 
caused his death.  Her lay opinion, however, is not competent 
evidence upon which to establish entitlement to the benefit 
sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
 
Lastly, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for cause of the Veteran's 
death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


